DETAILED ACTION
This office action is in response to communication filed on 07/19/2022. Claims 1-35 are pending on this application.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Arias Pub. No. 2007/0109164.
Fig. 3 of Arias et al. discloses a circuit for estimating unit current element mismatch error (paragraph 0096) in a digital to analog converter circuit (DAC 300; paragraph 0042), where unit current elements (paragraph 0096) of the digital to analog converter circuit (DAC 300) are actuated in response to bits of a thermometer coded signal (paragraph 0093) generated in response to a quantization output signal (Yd), comprising: a correlation circuit (370, 360) having a first input that receives the thermometer coded signal (output of signal of scramble DWA 330; paragraph 0093) and a second input (input of subtractor 370) that receives the quantization output signal (Yd). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  said correlation circuit configured to generate estimates of the unit current element mismatch error from a correlation of a first signal derived from the received thermometer coded signal and a second signal derived from the received quantization output signal.
With respect to claim 3, in addition to other elements in the claim, prior art considered individual or combination does not teach: first signal processing circuit configured to process the thermometer coded signal to generate a signal measure that is constant and independent of the thermometer code of thermometer coded signal; a second signal processing circuit configured to filter the signal measure to generate a filtered signal measure; and a third signal processing circuit configured to filter the quantization output signal to generate a filtered quantization output signal; 2 4997344.v1CUSTOMER NO. 30430PATENT APPLICATION Docket No. 58940-02084 wherein the correlation circuit functions to correlate the filtered signal measure and the filtered quantization output signal to generate the estimates of the unit current element mismatch error.
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach: said correlation circuit configured 3 4997344.v1CUSTOMER NO. 30430PATENT APPLICATION Docket No. 58940-02084 to generate estimates of the unit current element mismatch error from a correlation of a first signal derived from the received thermometer coded signal and a second signal derived from the received quantization output signal.
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: a correlation circuit configured to generate the estimates of the unit current element mismatch error from a correlation of a first signal derived from the thermometer coded signal and a second signal derived from the quantization output signal; and a replica DAC circuit that receives the quantization output signal and is configured to apply a correction for the unit current element mismatch error in response to the estimates of the unit current element mismatch error generated by the correlation circuit.
With respect to claim 14, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the correlation circuit comprises: a first signal processing circuit configured to process the thermometer coded signal to generate a signal measure that is constant and independent of the thermometer code of thermometer coded signal; a second signal processing circuit configured to filter the signal measure to generate a filtered signal measure; and a third signal processing circuit configured to filter the quantization output signal to generate a filtered quantization output signal; wherein the correlation circuit functions to correlate the filtered signal measure and the filtered quantization output signal to generate the estimates of the unit current element mismatch error. 
With respect to claim 19, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the DAC circuit has a non-ideal operation due to mismatch error; a replica DAC circuit that provides a digital replication of the DAC circuit, said digital replication comprising estimated error programming which accounts for the non-ideal operation of the DAC circuit due to mismatch error; and an error estimation circuit configured to generate the estimated error programming from a correlation of the thermometer coded signal and the stream of code words.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/26/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845